                              Case 18-12684-LSS         Doc 499       Filed 07/18/19        Page 1 of 33




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

             In re                                                    §     Chapter 11
                                                                      §
             FAIRWAY ENERGY, LP, et al.,1                             §     Case No. 18-12684 (LSS)
                                                                      §
                               Debtors.                               §     (Jointly Administered)
                                                                      §


                FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER (I) APPROVING
                THE DISCLOSURE STATEMENT PURSUANT TO SECTIONS 1125 AND 1126(c)
                  OF THE BANKRUPTCY CODE AND (II) CONFIRMING THE CHAPTER 11
                PLAN OF LIQUIDATION OF FAIRWAY ENERGY, LP AND ITS AFFILIATED
                              DEBTORS AND DEBTORS IN POSSESSION

                     Fairway Energy, LP (“Fairway Energy”) and its affiliated debtors and debtors in

         possession (collectively, the “Debtors”) in the above captioned chapter 11 cases (the “Chapter 11

         Cases”) having proposed and filed (A) the First Amended Joint Plan of Liquidation of the

         Debtors and Debtors in Possession Pursuant to Chapter 11 of the Bankruptcy Code [Docket No.

         392] (as may be amended, modified or supplemented from time to, time, the “Plan”), attached

         hereto as Exhibit A,2 and (B) the Disclosure Statement Under 11 U.S.C. § 1125 in Support of the

         First Amended Joint Plan of Liquidation of the Debtors and Debtors in Possession Pursuant to

         Chapter 11 of the Bankruptcy Code [Docket No. 406] (as may be amended, modified or

         supplemented from time to, time, the “Disclosure Statement”), and having filed the Debtors’

         Motion for Entry of an Order (I) Scheduling Combined Hearing on Approval of Disclosure

         Statement and Confirmation of Plan of Liquidation, (II) Conditionally Approving Disclosure

         Statement, (III) Establishing Procedures for Solicitation and Tabulation of Votes on Plan, and

         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is 1000 Louisiana, Suite 1450, Houston, Texas 77002.
         2
             Capitalized terms used but not defined herein shall have the same meanings ascribed to them in the Motion or the
             Plan.
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS   Doc 499    Filed 07/18/19    Page 2 of 33




         (IV) Approving Related Matters [Docket No. 375] (the “Motion”); and the Court, on May 29,

         2019, having entered an order (the “Scheduling Order”) (i) scheduling a combined hearing on

         approval of the Disclosure Statement and the Plan, (ii) conditionally approving the Disclosure

         Statement, (iii) establishing procedures for solicitation and tabulation of votes on the Plan (the

         “Voting Procedures”), (iv) approving the procedures for objecting to the adequacy of the

         Disclosure Statement and confirmation of the Plan, and (v) approving the form and manner of

         notice of the combined hearing (and together with clause (iv), the “Notice and Objection

         Procedures”)[Docket No. 397]; and the Court having considered the Debtors’ Memorandum of

         Law in Support of Entry of an Order Confirming Joint Chapter 11 Plan of Liquidation of

         Fairway Energy and its Affiliated Debtors and Debtors in Possession (the “Confirmation Brief”)

         [Docket No. 486], the Declaration of Gary Barton in Support of Confirmation of the Debtors’

         Plan (the “Barton Declaration”) [Docket No. 482], and the Declaration of Robert M. Flavin in

         Support of Confirmation of the Debtors’ Plan (the “Flavin Declaration”) [Docket No. 481], and

         the Declaration of Balloting Results by James Daloia of Prime Clerk, LLC [Docket No. 483] (the

         “Balloting Agent”), each filed by the Debtors in advance of the Combined Hearing (as defined

         below); and the Court having held a hearing on July 17, 2019 to consider the adequacy of the

         Disclosure Statement and confirmation the Plan (the “Combined Hearing”); and upon the

         arguments of counsel and the evidence proffered and adduced at the Combined Hearing; and the

         Court having found and determined that the Disclosure Statement should be approved and the

         Plan should be confirmed as reflected by the Court’s rulings made herein and at the Combined

         Hearing; and the Court having admitted into the record and considered evidence at the Combined

         Hearing; and the Court being familiar with the entire record of the Chapter 11 Cases; and after

         due deliberation thereon and good and sufficient cause appearing therefor, the Court hereby
                                                         2
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS       Doc 499     Filed 07/18/19   Page 3 of 33




         FINDS, DETERMINES, AND CONCLUDES on the date this Order is entered (the

         “Confirmation Date”) that:

                                  FINDINGS OF FACT AND CONCLUSIONS OF LAW

                   A.          Findings and Conclusions. The findings and conclusions set forth herein and in

         the record of the Combined Hearing constitute the Court’s findings of fact and conclusions of

         law pursuant to Rule 52 of the Federal Rules of Civil Procedure, as made applicable herein by

         Bankruptcy Rules 7052 and 9014. To the extent any of the following findings of fact constitute

         conclusions of law, they are adopted as such. To the extent any of the following conclusions of

         law constitute findings of fact, they are adopted as such.

                   B.          Jurisdiction: Venue: Core Proceeding (28 U.S.C. §§ 157(6)(2) and 1334(a)). This

         Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. §§ 157 and 1334, and the

         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         Approval of the Disclosure Statement, the Notice and Objection Procedures, the Voting

         Procedures and confirmation of the Plan are core proceedings pursuant to 28 U.S.C. § 157(b)(2)

         and 28 U.S.C. § 1334. This Court has jurisdiction to enter a final order with respect thereto.

         This Court has jurisdiction to determine whether the Plan complies with the applicable

         provisions of the Bankruptcy Code and should be confirmed.

                   C.          Chapter 11 Petitions. On November 26, 2018 (the “Petition Date”), each Debtor

         commenced a voluntary case under chapter 11 of the Bankruptcy Code in this Court. The

         Debtors are authorized to continue to operate their businesses and manage their properties as

         debtors and debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         No trustee or examiner has been appointed in the Chapter 11 Cases pursuant to section 1104 of
                                                              3
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS       Doc 499      Filed 07/18/19   Page 4 of 33




         the Bankruptcy Code. No committee of unsecured creditors or other statutory committee has

         been appointed under section 1102 of the Bankruptcy Code. Further, in accordance with an

         order of this Court, the Chapter 11 cases are being jointly administered pursuant to Bankruptcy

         Rule 1015(b).

                   D.          Solicitation. In accordance with the Voting Procedures and the Scheduling Order,

         the Debtors have properly solicited votes on the acceptance or rejection of the Plan for the

         impaired classes entitled to vote on the Plan.

                   E.          Notice. The Debtors have caused the Balloting Agent to distribute the Disclosure

         Statement, the Plan, the Combined Hearing Notice, the Solicitation Packages, the Ballots, the

         Opt Out Election Forms, and related documents to Holders of Claims and Interests in Classes 1

         to 5 in accordance with the Scheduling Order. See Affidavit/Declaration of Mailing of Prime

         Clerk [Docket Nos. 428 and 445] (the “Mailing Affidavit”). The contents of the Solicitation

         Packages comply with the requirements of Bankruptcy Rules 2002 and 3017 and have been

         approved. The Debtors have also caused Prime Clerk to distribute the Disclosure Statement, the

         Plan, and the Solicitation Packages to the parties included on the Debtors’ consolidated list of

         twenty (20) largest unsecured creditors, the U.S. Trustee, and all parties filing a notice of

         appearance and request for service pursuant to Bankruptcy Rule 2002 in these Chapter 11 Cases

         as of the date of the Scheduling Order. See Mailing Affidavit. The Plan and Disclosure

         Statement were also distributed by the Debtors to counterparties on the Debtors’ leases and

         executory contracts. The Plan and Disclosure Statement were distributed by the Debtors to

         holders of Claims and Interests solely for the purposes of providing postpetition disclosure

         pursuant to section 1125 of the Bankruptcy Code so that holders of Claims and Interests could

         determine whether to object to Confirmation of the Plan and, in the case of holders of Interests in
                                                               4
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS     Doc 499     Filed 07/18/19   Page 5 of 33




         Class 5, whether to opt out of the release provisions contained in Article 10.2.3 of the Plan (such

         releases, the “Third Party Releases”). To the extent in limited instances mail was returned as

         undeliverable, the Debtors instituted procedures to attempt to locate alternative addresses, which

         for all Interest Holders in Class 5 were successfully transmitted. Such transmittal and service

         were adequate and sufficient under the circumstances and no other or further notice is or shall be

         required.

                   F.          Mailing and Publication of Combined Hearing Notices. On or around June 3,

         2019, the Debtors caused: (i) the Combined Hearing Notice to be mailed to (a) holders of Claims

         or Interests, (b) all parties filing a notice of appearance and request for service pursuant to

         Bankruptcy Rule 2002 in these Chapter 11 Cases, (c) state and local taxing authorities for states

         and localities in which the Debtors did business, (d) the Internal Revenue Service, (e) the

         Securities and Exchange Commission, (f) the United States Attorney for the District of

         Delaware, (g) all counterparties to executory contracts and leases, (h) the U.S. Trustee, (i) all

         federal and state authorities that regulate any aspect of the Debtors’ business, and (j) all persons

         or entities listed on the Debtors’ creditor mailing matrix; (ii) the Solicitation Packages to the

         Holders of Claims in Classes 2 and 4, and (iii) the Notices of Non-Voting Status and Non-Debtor

         Release Consent Election, attached to the Motion as Exhibit 3, to be mailed to all Holders of

         Claims and Interests. See Mailing Affidavit. The forms of the Combined Hearing Notice,

         Ballots, Release Opt Out Form, and other documents in the Solicitation Packages comply with

         Bankruptcy Rules 2002 and 3017 and were previously approved. Additionally, the Debtors also

         published a notice (the “Publication Notice”) substantially similar to the Combined Hearing

         Notice in the New York Times on June 12, 2019. See Certificate of Publication of Combined

         Hearing Notice (The New York Times) [Docket No. 441]. Publication of the Publication Notice
                                                            5
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS        Doc 499      Filed 07/18/19    Page 6 of 33




         was in substantial compliance with Bankruptcy Rule 2002(1) and the Scheduling Order. The

         Debtors have given proper, adequate and sufficient notice of the hearing to approve the Plan as

         required by Bankruptcy Rules 3017(a) and 3018. The Debtors have given proper, adequate and

         sufficient notice of the Combined Hearing as required by Bankruptcy Rule 3017(d). Due,

         adequate, and sufficient notice of the Disclosure Statement and the Plan, along with deadlines for

         filing objections to the Plan and the Disclosure Statement, has been given to all known holders of

         Claims and Interests. No other or further notice is or shall be required.

                   G.          Objections. All parties have had a full and fair opportunity to litigate all issues

         raised by objections to confirmation of the Plan. No objections were filed.

                   H.          Adequacy of Disclosure Statement. The information contained in the Disclosure

         Statement as provisionally approved under the Scheduling Order is determined to have contained

         adequate information as that term is defined in section 1125(a) of the Bankruptcy Code and

         complies with any additional requirements of the Bankruptcy Code and the Bankruptcy Rules, as

         well as with applicable non-bankruptcy law, regarding the Debtors so that parties entitled to vote

         could make an informed decision as to whether to object or reject the Plan, or if applicable,

         provide the Third Party Release. The Disclosure Statement complies with the requirements of

         Bankruptcy Rule 3016(c) by sufficiently describing in specific and conspicuous bold language

         the provisions of the Plan that provide for releases and injunctions against conduct not otherwise

         enjoined under the Bankruptcy Code and sufficiently identifies the persons and entities that are

         subject to the releases and injunctions.

                   I.          Voting. All procedures used to tabulate the Ballots were fair and conducted in

         accordance with the Scheduling Order, the Bankruptcy Code, the Bankruptcy Rules, the Local



                                                                6
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS       Doc 499      Filed 07/18/19     Page 7 of 33




         Rules, and all other applicable rules, laws, and regulations.              As evidenced by the Flavin

         Declaration, Class 2 and Class 4 each voted to accept the Plan.

                   J.          Effectiveness of the Sale. On April 11, 2019, the Court entered the Order (A)

         Approving the Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,

         Claims, Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’

         Assumption and Assignment of Executory Contracts and Unexpired Leases in Connection

         Therewith, and (C) Granting Related Relief [Docket No. 330] (the “Sale Order”), pursuant to

         which the Court approved the sale (the “Sale”) of substantially all of the Debtors’ assets to

         Fairway New Co LLC (the “Purchaser”), an entity formed by the Prepetition Lenders and the

         DIP Lender for the sole purpose of acquiring the Purchased Assets. The Sale Order has become

         a Final Order, and the Sale closed on May 31, 2019.

                   K.          Bankruptcy Rule 3016. The Plan is dated and identifies the entities submitting it,

         thereby satisfying Bankruptcy Rule 3016(a). The filing of the Disclosure Statement on the

         docket of the Chapter 11 Cases simultaneously with the Plan satisfied Bankruptcy Rule 3016(b).

                   L.          Burden of Proof. As more fully set forth herein, the Debtors, as proponents of the

         Plan, have met their burden of proving each of the elements of sections 1129(a) and 1129(b) of

         the Bankruptcy Code by a preponderance of the evidence, which is the applicable evidentiary

         standard for confirmation of the Plan. The evidentiary record of the Combined Hearing supports

         the findings of facts and conclusions of law set forth in the following paragraphs.

                   M.          Plan Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(l)). The Plan

         satisfies section 1129(a)(l) of the Bankruptcy Code because it complies with the applicable

         provisions of the Bankruptcy Code. In particular, the Plan complies with the requirements of

         sections 1122 and 1123 of the Bankruptcy Code as follows:
                                                               7
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS       Doc 499      Filed 07/18/19   Page 8 of 33




                               i.     Proper Classification (11 U.S.C. §§ 1122 and 1123(a)(1)). Article 3 of the

         Plan adequately and properly identifies and classifies all Claims and Interests.             The Plan

         designates four (4) Classes of Claims and one (1) Class of Interests. The Claims or Interests

         placed in each Class are substantially similar to other Claims or Interests, as the case may be, in

         each such Class, and such classification therefore satisfies section 1122 of the Bankruptcy Code.

         Valid business, factual, and legal reasons exist for the various Classes of Claims and Interests

         created under the Plan, and such Classes do not unfairly discriminate between holders of Claims

         or Interests. Thus, the Plan satisfies sections 1122 and 1123(a)(l) of the Bankruptcy Code.

                               ii.    Specified Treatment of Unimpaired Classes (11 U.S.C. § 1123(a)(2)). The

         Plan specifies in Article 3 that Class 1 (Priority Non-Tax Claims) and Class 3 (Allowed Other

         Secured Claims) are Unimpaired under the Plan within the meaning of section 1124 of the

         Bankruptcy Code, thereby satisfying section 1123(a)(2) of the Bankruptcy Code.

                               iii.   Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). The

         Plan specifies in Article 3 that Class 2 (Allowed Prepetition Credit Agreement Secured Claims),

         Class 4 (Allowed General Unsecured Claims) and Class 5 (Interests) are Impaired under the Plan

         within the meaning of section 1124 of the Bankruptcy Code and sets forth the treatment of the

         Impaired Classes, thereby satisfying section 1123(a)(3) of the Bankruptcy Code.

                               iv.    No Discrimination (11 U.S.C. § 1123(a)(4)).       Article 5 of the Plan

         provides for the same treatment for each Claim or Interest in each respective Class unless the

         holder of a particular Claim or Interest has agreed to a less favorable treatment of such Claim or

         Interest. Accordingly, the Plan satisfies section 1123(a)(4) of the Bankruptcy Code.




                                                               8
01:24714149.3
         4834-5166-6332 v.1
                              Case 18-12684-LSS        Doc 499      Filed 07/18/19   Page 9 of 33




                               v.      Implementation of the Plan (11 U.S.C. § 1123(a)(5)). Article 7 of the Plan

         provides adequate and proper means for implementation of the Plan, thereby satisfying section

         1123(a)(5) of the Bankruptcy Code.

                               vi.     Non-Voting Equity Securities (11 U.S.C. § 1123(a)(6)). Article 7 of the

         Plan provides that each Liquidating Debtor shall be liquidated and dissolved to satisfy the

         provisions of the Plan and the Bankruptcy Code, including section 1123(a)(6). Accordingly, the

         Plan satisfies section 1123(a)(6) of the Bankruptcy Code.

                               vii.    Selection of Officers and Directors (11 U.S.C. § 1123(a)(7)). The Debtors

         have identified the proposed Plan Administrator who shall replace the directors and officers of

         the Liquidating Debtors. Officers of each of the Debtors immediately prior to the Effective Date

         will resign on the Effective Date. This administration of the Debtors is consistent with the

         interests of holders of Claims and Interests and with public policy and, thus, satisfies section

         1123(a)(7) of the Bankruptcy Code.

                               viii.   Impairment/Unimpairment of Classes of Claims and Interests (11 U.S.C.

         § 1123(b)(l)). In accordance with section 1123(b)(l) of the Bankruptcy Code and pursuant to

         section 1124 of the Bankruptcy Code, Articles 3 and 5 of the Plan classify and describe the

         treatment for the Unimpaired Classes and the Impaired Classes.

                               ix.     Assumption and Rejection of Executory Contracts and Unexpired Leases

         (11 U.S.C. § 1123(b)(2)). In accordance with section 1123(b)(2) of the Bankruptcy Code,

         Article 9 of the Plan provides for the assumption, assumption and assignment, or rejection, if

         applicable, of the Executory Contracts and Unexpired Leases of the Debtors that have not been

         previously assumed or assumed and assigned pursuant to section 363 and 365 of the Bankruptcy

         Code by the Sale Order. Unless specifically assumed and assigned prior to the Effective Date of
                                                                9
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS          Doc 499      Filed 07/18/19   Page 10 of 33




         the Plan, including under the Sale Order, all contracts and leases, if any, shall be deemed rejected

         as of the Effective Date.

                              x.      Preservation of Causes of Action. Because all Causes of Action were sold

         to the Purchaser under the PSA and approved by the Sale Order, the Liquidating Debtors shall

         not retain and may not enforce any rights to commence or pursue any Causes of Action, whether

         arising before or after the Petition Date.

                              xi.     Modification of Rights (11 U.S.C. § 1123(b)(5)). The Plan modifies the

         rights of holders of Claims in Class 2 (Allowed Prepetition Credit Agreement Secured Claims)

         Class 4 (Allowed General Unsecured Claims), and Interests in Class 5 (Interests), and leaves

         Unimpaired the rights of holders of Claims in Class 1 (Allowed Priority Non-Tax Claims) and

         Claims in Class 3 (Allowed Other Secured Claims).

                              xii.    Additional Plan Provisions (11 U.S.C. § 1123(b)(6)). In accordance with

         section 1123(b)(6) of the Bankruptcy Code, the Plan includes additional provisions that are

         appropriate and consistent with the applicable provisions of the Bankruptcy Code and applicable

         law, including the release, discharge, injunction, and exculpation provisions set forth in Article

         10 of the Plan.

                              xiii.   Debtors Are Not Individuals (11 U.S.C. § 1123(c)). The Debtors are not

         individuals and section 1123(c) of the Bankruptcy Code is inapplicable to these Chapter 11

         Cases.

                              xiv.    Cure of Defaults (11 U.S.C. § 1123(d)).      In accordance with section

         1123(d) of the Bankruptcy Code, the Sale Order previously provided for the satisfaction of cure

         claims associated with each Executory Contract or Unexpired Lease that was assumed pursuant



                                                             10
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS       Doc 499      Filed 07/18/19   Page 11 of 33




         to the PSA and under the Sale Order in accordance with sections 363 and 365(b)(1) of the

         Bankruptcy Code.

                   N.         Debtors’ Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)).       The

         Debtors have complied with the applicable provisions of the Bankruptcy Code, the Bankruptcy

         Rules, the Scheduling Order, and other orders of this Court, thereby satisfying section 1129(a)(2)

         of the Bankruptcy Code. In particular, the Debtors are proper debtors under section 109 of the

         Bankruptcy Code. The Debtors are also proper proponents of the Plan pursuant to section

         1121(a) of the Bankruptcy Code. The Debtors, as proponents of the Plan, complied with the

         applicable provisions of the Bankruptcy Code, including sections 1125 and 1126(b) of the

         Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Scheduling Order in

         transmitting the Plan, the Disclosure Statement, the Ballots and related documents and notices

         regarding the Plan and in soliciting and tabulating the votes on the Plan.

                   O.         Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtors have

         proposed the Plan in good faith, for proper purposes, and not by any means forbidden by law,

         thereby satisfying section 1129(a)(3) of the Bankruptcy Code. In determining that the Plan has

         been proposed in good faith, the Court has examined the totality of the circumstances

         surrounding the filing of the Chapter 11 Cases, the formulation of the Plan and all modifications

         thereto. The Plan was negotiated and proposed with the intention of resolving these Chapter 11

         Cases, and for no ulterior purpose. The Debtors’ good faith is evident from the facts and records

         of the Chapter 11 Cases, the Disclosure Statement, the Plan, the record of the Combined Hearing

         and the other proceedings in these Chapter 11 Cases. The Plan has been proposed with the

         legitimate and honest purpose of implementing a chapter 11 liquidation of the Debtors and

         maximizing the value of the Estates to achieve the best interests of the Debtors’ Creditors. The
                                                          11
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 12 of 33




         Debtors and their agents, successors, predecessors, control persons, partners, members, officers,

         directors, employees and agents and their respective attorneys, financial advisors, investment

         bankers, accountants, and other professionals retained by such persons (i) acted in good faith in

         negotiating, formulating, and proposing, where applicable, the Plan, and the transactions

         approved by the Sale Order and (ii) will be acting in good faith in proceeding to (a) consummate

         the Plan, and the transactions, transfers, and documentation contemplated by the Plan and (b)

         take any actions authorized and directed or contemplated by this Confirmation Order. Thus, the

         Plan satisfies the requirements of section 1129(a)(3) of the Bankruptcy Code.

                   P.         Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). The

         procedures set forth in the Plan for the Court’s review and ultimate determination of the fees and

         expenses to be paid by the Debtors in connection with the Chapter 11 Cases, or in connection

         with the Plan and incident to the Chapter 11 Cases, satisfy the objectives of, and are in

         compliance with, section 1129(a)(4) of the Bankruptcy Code.

                   Q.         Board of Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). The Debtors

         have sufficiently disclosed appointment of the Plan Administrator from and after the Effective

         Date in substitution for the management and board of directors for the Liquidating Debtors,

         including that no insider that will be employed or retained by the Liquidating Debtors and that no

         compensation that will be received by any insider of the Debtors. The appointment to, or

         continuance in, such office of each individual, and the methods established therefore, are

         consistent with the interests of holders of Claims and Interests, and with public policy.

         Therefore, section 1129(a)(5) of the Bankruptcy Code is satisfied with respect to the Plan.




                                                             12
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 13 of 33




                   R.         No Rate Changes (11 U.S.C. § 1129(a)(6)). Section 1129(a)(6) of the Bankruptcy

         Code is satisfied because the Plan does not provide for any change in rates over which a

         governmental regulatory commission has jurisdiction.

                   S.         Best Interests Test (11 U.S.C. § 1129(a)(7)). The liquidation analysis described

         in, and attached as Exhibit 2 to the Disclosure Statement, together with the Flavin Declaration,

         the Barton Declaration, and other evidence proffered or adduced at the Combined Hearing (i) are

         persuasive and credible, (ii) are based upon reasonable and sound assumptions, (iii) provide a

         reasonable estimate of the liquidation values of the Debtors in the event the Debtors were

         liquidated under Chapter 7 of the Bankruptcy Code, (iv) have not been controverted by other

         evidence or challenge and in any of the objections (if any) to confirmation of the Plan, and (v)

         establish that each holder of a Claim or Interest in an Impaired Class that is deemed to reject the

         Plan will receive or retain under the Plan, on account of such Claim or Interest, property of a

         value, as of the Effective Date, that is not less than the amount that such holder would receive if

         the Debtors were liquidated under Chapter 7 of the Bankruptcy Code on such date. Therefore,

         the Plan satisfies section 1129(a)(7) of the Bankruptcy Code.

                   T.         Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). Classes 1 and 3 are

         Unimpaired by the Plan and, therefore, under section 1126(f) of the Bankruptcy Code, such

         Classes are conclusively presumed to have accepted the Plan. Classes 2 and 4 are each impaired

         and eligible to vote on the Plan. Class 2 voted to accept the Plan and was comprised of

         noninsider Allowed Claims. Class 4 voted by more than one half in number and more than two

         thirds in amount to accept the Plan. Accordingly, Bankruptcy Code section 1129(a)(8) has been

         satisfied with respect to Classes 1 through 4. Class 5 is deemed to reject the Plan pursuant to



                                                             13
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 14 of 33




         Bankruptcy Code section 1126(g), but, as found below, the Plan is confirmable under

         Bankruptcy Code section 1129(b) notwithstanding the rejection by such Class.

                   U.         Treatment of Administrative, Priority and Secured Tax Claims and Priority Non-

         Tax Claims (11 U.S.C. § 1129(a)(9)). The treatment of Administrative Expense Claims and

         Priority NonTax Claims under the Plan satisfies the requirements of section 1129(a)(9)(A) and

         (B) of the Bankruptcy Code, and the treatment of Priority Tax Claims under the Plan satisfies the

         requirements of section 1129(a)(9)(C) of the Bankruptcy Code.

                   V.         Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). Because Impaired

         Classes of Claims in Classes 2 and 4 voted to accept the Plan, section 1129(a)(10) of the

         Bankruptcy Code is satisfied with respect to the Plan.

                   W.         Feasibility (11 U.S.C. § 1129(a)(11)). The evidence provided in support of

         Confirmation establishes that the Wind Down Amount will be sufficient to enable the Plan

         Administrator to perform the duties and functions outlined under the Plan and to satisfy post-

         Effective Date obligations. Furthermore, reasonable, persuasive, and credible evidence proffered

         or adduced at the Confirmation Hearing establishes that the Plan is feasible. Finally, given that

         the Plan provides for the eventual dissolution of each of the Liquidating Debtors and

         contemplates the liquidation or other final administration of all the Debtors’ property,

         confirmation of the Plan is not likely to be followed by the need for further financial

         reorganization. Therefore, the Plan satisfies section 1129(a)(l1) of the Bankruptcy Code.

                   X.         Payment of Fees (11 U.S.C. § 1129(a)(12)). The Debtors have paid or, pursuant to

         the Plan, will pay by the Effective Date, fees payable under 28 U.S.C. § 1930, thereby satisfying

         section 1129(a)(12) of the Bankruptcy Code.



                                                             14
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 15 of 33




                   Y.         Miscellaneous Provisions (11 U.S.C. §§ 1129(a)(13)-(16)). Sections 1129(a)(13)-

         (16) are inapplicable as the Debtors (i) do not have retiree benefit obligations (1129(a)(13)), (ii)

         have no domestic support obligations (1129(a)(14)), (iii) are not individuals (1129(a)(15)), and

         (iv) are for-profit businesses (1129(a)(16)).

                   Z.         Section 1129(b); Confirmation of Plan over Nonacceptance of Impaired Classes.

         Holders of Interests in Class 5 are deemed to have rejected the Plan (the “Rejecting Class”). All

         the requirements of section 1129(a) of the Bankruptcy Code, other than section 1129(a)(8) with

         respect to such Class, have been met. Notwithstanding the fact that the Rejecting Class rejected

         the Plan and thus section 1129(a)(8) is not satisfied with respect to such Class, the Plan may be

         confirmed pursuant to section 1129(b)(l) of the Bankruptcy Code because the Plan does not

         discriminate unfairly and is fair and equitable with respect to the Rejecting Class. After entry of

         this Confirmation Order and upon consummation of the Plan, the Plan shall be binding upon the

         members of the Rejecting Class.

                   AA.        The Plan does not unfairly discriminate because members within each Class are

         treated similarly. Accordingly, the Plan does not discriminate unfairly with respect to the

         Rejecting Class or any other Class of Claims.

                   BB.        The Plan is fair and equitable with respect to the Rejecting Class, because, in

         accordance with Bankruptcy Code section 1129(b)(2)(8) and (C), there are no holders of Claims

         or Interests junior to the holders of Class 5 who will receive or retain any property under the

         Plan. Moreover, pursuant to the Plan, no holders of Claims against the Debtors in Class 4 senior

         to the Rejecting Class 5 Interests are receiving more than full payment on account of such

         Claims against the Debtors. Accordingly, the Plan is fair and equitable and does not discriminate



                                                             15
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS        Doc 499       Filed 07/18/19   Page 16 of 33




         unfairly, as required by section 1129(b) of the Bankruptcy Code and may be confirmed under

         Bankruptcy Code section 1129(b) notwithstanding the Rejecting Class’s rejection of the Plan.

                   CC.        Liquidation Analysis. The Liquidation Analysis attached as Exhibit 2 to the

         Disclosure Statement (and the supporting evidence adduced at the Combined Hearing) (i) is

         reasonable, persuasive, and credible as of the date such analysis was prepared (or such evidence

         as presented or proffered); (ii) uses reasonable and appropriate methodologies and assumptions;

         and (iii) demonstrates that because the Debtors have no Assets after closing of the Sale for

         distribution to creditors under the Plan other than the Wind Down Amount, Debtors’ Creditors

         will receive a greater Distribution under the Plan from the Wind Down Amount than a

         hypothetical liquidation under chapter 7 of the Bankruptcy Code All parties in interest have been

         given the opportunity to challenge the Liquidation Analysis.

                   DD.        Only One Plan (11 U.S.C. § 1129(c)). Only one Plan is being sought to be

         confirmed in the Chapter 11 Cases. Accordingly, the requirements of section 1129(c) of the

         Bankruptcy Code have been satisfied.

                   EE.        Principal Purpose of Plan (11 U.S.C. § 1129(d)). The principal purpose of the

         Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

         Securities Act of 1933 (15 U.S.C. § 77e). Accordingly, the Plan satisfies the requirements of

         section 1129(d) of the Bankruptcy Code.

                   FF.        Small Business Case (11 U.S.C. § 1129(e)). Section 1129(e) is inapplicable

         because these Chapter 11 Cases do not qualify as small business cases thereunder.

                   GG.        Good Faith Solicitation (11 U.S.C. § 1125(e)). Based on the record before the

         Court, the Debtors and their agents, successors, predecessors, control persons, partners,

         members, officers, directors, employees and agents and their respective attorneys, financial
                                                            16
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 17 of 33




         advisors, investment bankers, accountants, and other professionals retained by such persons, in

         each case, have acted in “good faith” within the meaning of section 1125(e) of the Bankruptcy

         Code in compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy

         Rules, and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of

         disclosure in connection with all their respective activities relating to the solicitation of

         acceptances to the Plan and their participation in the activities described in section 1125 of the

         Bankruptcy Code, and therefore are not, and on account of such offer, issuance and solicitation

         will not be, liable at any time for the violation of any applicable law, rule, or regulation

         governing the solicitation of acceptances or rejections of the Plan and are entitled to the

         protections afforded by section 1125(e) of the Bankruptcy Code and, to the extent such parties

         are listed therein, the exculpation provisions set forth in Article 10.4 of the Plan and Disclosure

         Statement.

                   HH.        Satisfaction of Confirmation Requirements. Based upon the foregoing, the Plan

         satisfies the requirements for confirmation set forth in section 1129 of the Bankruptcy Code.

                   II.        Releases and Discharges. This Court has jurisdiction under sections 1334(a) and

         (b) of title 28 of the United States Code to approve the injunctions, exculpations, and releases set

         forth in Article 10 of the Plan. Each of the injunctions and releases set forth in Article 10 of the

         Plan are fair and necessary to the Plan, thereby satisfying the requirements of In re Continental

         Airlines, Inc., 203 F.3d 203, 214 (3d Cir. 2000), and other applicable case law. The releases set

         forth in Article 10 of the Plan are consensual and approved. This Court’s findings of fact to

         support the approval of the Plan’s injunctions and releases provisions are based on the record

         established at the Combined Hearing, including the Flavin Declaration.



                                                             17
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS          Doc 499        Filed 07/18/19   Page 18 of 33




                   JJ.        Plan Conditions to Consummation. Each of the conditions to the Effective Date,

         as set forth in Article 6 of the Plan, is reasonably likely to be satisfied or waived in accordance

         with the terms of the Plan.

                   KK.        Waiver of Stay. Given the facts and circumstances of these Chapter 11 Cases,

         good cause exists for the waiver of the stay of effectiveness of this Confirmation Order imposed

         by Bankruptcy Rules 3020(e), 6004(h), 6006(d), 7062, 8001, 8002 or otherwise.

                   LL.        Retention of Jurisdiction. The Court retains jurisdiction over the matters set forth

         in Article 11.4 of the Plan.

                                                          DECREES

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                                                     General Provisions

                   1.         The findings and conclusions set forth above are hereby incorporated by reference

         as though fully set forth herein. The Court’s findings of fact and conclusions of law set forth in

         the Court’s prior orders remain in full force and effect.

                                         Confirmation of Plan and Related Matters

                   2.         Approval of Disclosure Statement. Pursuant to Bankruptcy Rule 3017(b), the

         provisionally approved Disclosure Statement is fully and finally approved under Bankruptcy

         Code sections 1125(a) and 1125(g).

                   3.         Solicitation. The Debtors have complied with the solicitation of votes on the Plan

         in accordance with the Scheduling Order, sections 1125 and 1126 of the Bankruptcy Code,

         Bankruptcy Rules 3017 and 3018, the Local Rules, all other applicable provisions of the

         Bankruptcy Code, and all other applicable rules, laws, and regulations.



                                                               18
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 19 of 33




                   4.         Ballots. The forms of Ballots annexed as Exhibit 2 to the Scheduling Order were

         in compliance with Bankruptcy Rule 3018(c), and, as modified, substantially conform to Official

         Form Number 14, and are approved in all respects.

                   5.         Confirmation. The Plan, as attached hereto as Exhibit A and only as modified by

         this Confirmation Order, including all provisions thereof and any exhibits attached thereto, is

         approved and confirmed under section 1129 of the Bankruptcy Code.

                   6.         Confirmation Order Binding on All Parties. Subject to the provisions of the Plan

         and Bankruptcy Rule 3020(e), in accordance with section 1141(a) of the Bankruptcy Code and

         notwithstanding any otherwise applicable law, upon the occurrence of the Effective Date, the

         terms of the Plan and this Confirmation Order shall be binding upon, and inure to the benefit of:

         (a) the Debtors; (b) the Liquidating Debtors and Plan Administrator; (c) any and all holders of

         Claims or Interests (irrespective of whether such Claims or Interests are Impaired under the Plan

         or whether the holders of such Claims or Interests are deemed to have accepted or rejected the

         Plan or have been released under the Plan); (d) any other person giving, acquiring or receiving

         property under the Plan; (e) any and all non-Debtor parties to executory contracts or unexpired

         leases with any of the Debtors; and (f) the respective heirs, executors, administrators, trustees,

         affiliates, officers, directors, agents, representatives, attorneys, beneficiaries, guardians,

         successors or assigns, if any, of any of the foregoing. Except as otherwise set forth in the Plan,

         on the Effective Date, all releases, waivers, discharges, exculpations and injunctions set forth in

         the Plan shall be effective and binding on all Persons who may have had standing to assert any

         released, discharged, exculpated or enjoined causes of action, and no other Person or entity shall

         possess such standing to assert such causes of action after the Effective Date.



                                                             19
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 20 of 33




                   7.         Notice. Notice of the Plan, the exhibits thereto (and all amendments and

         modifications thereto), the Disclosure Statement, and the Combined Hearing was proper and

         adequate.

                   8.         Objections to the Plan Are Overruled. All objections, responses, statements,

         comments, and all reservations of rights that have not been withdrawn, waived or settled,

         pertaining to final approval of the Disclosure Statement or the confirmation of the Plan are

         OVERRULED in their entirety, on the merits, and with prejudice, and all withdrawn objections

         or responses are hereby deemed withdrawn with prejudice.

                   9.         Authorization and Effectiveness of All Actions. All actions contemplated by the

         Plan are hereby authorized and approved in all respects (subject to the provisions of the Plan).

         The Debtors, the Liquidating Debtors, and the Plan Administrator (as applicable) are authorized

         to take all actions necessary or appropriate to enter into, implement, and consummate the

         contracts, instruments, releases, and other agreements or documents created in connection with

         the Plan. The approvals and authorizations specifically set forth in this Confirmation Order are

         nonexclusive and are not intended to limit the authority of any Debtor or Liquidating Debtor, any

         officer or director thereof, or the Plan Administrator, to take any and all actions necessary or

         appropriate to implement, effectuate and consummate any and all documents or transactions

         contemplated by the Plan or this Confirmation Order. Pursuant to this Confirmation Order, and

         other applicable law, the Debtors, the Liquidating Debtors, and the Plan Administrator are

         authorized and empowered, without action of their respective partners or members or boards of

         directors or managers (but subject to consent rights, if any, set forth in the Plan) to take any and

         all such actions as the Plan Administrator may determine are necessary or appropriate in his

         business judgment to implement, effectuate, consummate and perform any and all actions,
                                                             20
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS          Doc 499       Filed 07/18/19   Page 21 of 33




         documents or transactions contemplated by the Plan or this Confirmation Order as reasonably

         required to implement the Plan and wind up the Debtors.

                   10.        Revesting of Assets and Operation as of the Effective Date.

                              i.     On the Effective Date, all property comprising the Wind Down Amount

         shall remain in each of the Debtors and, ultimately, in the Liquidating Debtors, for expenditures

         as provided in the Wind Down Budget and payable pursuant to the Plan, and until such time such

         amounts shall remain subject to the Liens and Security Interests in favor of the Class 2

         Prepetition Secured Parties. To the extent that of the Wind Down Amount remains at the closing

         of the Chapter 11 Cases, such excess Cash shall be transferred to the Prepetition Secured Parties

         in accordance with the Plan.

                              ii.    The Debtors and the Liquidating Debtors expressly disclaim any rights to

         prosecute any Causes of Action against any Person, given that all such Causes of Action were

         transferred to the Purchaser pursuant to the Sale.

                              iii.   Without limiting the forgoing, to the extent that any holder of a Secured

         Claim that has been satisfied or discharged pursuant to the Plan, or any agent for such holder, has

         filed or recorded any Liens and/or security interests to secure such holder’s Secured Claim, then

         as soon as practicable on or after the Effective Date, such holder (or the agent for such holder)

         shall take any and all steps requested by any of the Debtors, any of the Liquidating Debtors or

         the Purchaser under the Sale Order to cancel, remove, terminate, and/or extinguish such filings

         or records.

                   11.        Cancellation of Interests in Fairway. Except as otherwise specifically provided

         for in the Plan, on the Effective Date: all Interests in Fairway, including without limitation, all

         purchase rights, instruments, guarantees, warrants, options, certificates, puts, agreements, and
                                                              21
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS        Doc 499       Filed 07/18/19   Page 22 of 33




         other documents evidencing the right to acquire any such Interests in Fairway shall be cancelled,

         terminated and extinguished and the obligations of the Debtors thereunder or in any way related

         thereto shall be fully satisfied, released, and discharged.

                   12.        As of the Effective Date, without any further action by the Court or the Plan

         Administrator, the Liens and security interests granted pursuant to the Prepetition Loan

         Documents will constitute legal, valid and enforceable Liens and security interests in all of the

         Collateral (comprised primarily of the Remaining Assets and the Wind Down Amount) and such

         Liens and security interests will constitute legal, valid and binding obligations of the Liquidating

         Debtors without any further act and without regard to any other federal, state or local

         requirements or law requiring notice, filing, registration, recording or possession of the

         Collateral, or other act to validate or perfect such security interest or lien. Notwithstanding the

         foregoing, the holder(s) of Liens under the Prepetition Loan Documents and the Liquidating

         Debtors are authorized to file, with the appropriate authorities, financing statements and other

         documents (the “Prepetition Secured Credit Perfection Documents”), or (subject to the terms of

         the Plan) to take possession or control over any Collateral in accordance with the terms of the

         Prepetition Credit Agreement, or to take any other action in order to evidence, validate, record or

         perfect such Liens or security interests: provided that no defect or failure in connection with such

         filing or action shall in any way limit, waive or alter the validity, enforceability, attachment, or

         perfection of the liens and security interests granted by virtue of the entry of this Confirmation

         Order.

                   13.        Subject in all cases to the terms and provisions of the Prepetition Loan

         Documents, the Debtors and the Liquidating Debtors are authorized to execute and deliver to the

         Prepetition Secured Parties any such agreements, financing statements, instruments and other
                                                            22
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499      Filed 07/18/19   Page 23 of 33




         documents, or obtain all governmental approvals and consents the Prepetition Secured Parties

         may reasonably request or that are required to establish and perfect such Liens and security

         interests under the provisions of the applicable state, provincial, federal, or other law (whether

         domestic or foreign) that would be applicable in the absence of the Plan and this Confirmation

         Order, and are authorized to cooperate to make all other filings and recordings that otherwise

         would be reasonably necessary under applicable law to perfect and/or give notice of such Liens

         and security interests to third parties; provided that no defect or failure in connection with such

         filing, recording, or other action shall in any way limit, waive or alter the validity, enforceability,

         attachment, or perfection of the liens and security interests granted by virtue of the entry of this

         Confirmation Order.

                   14.        Executory Contracts and Unexpired Leases. On the Effective Date, all executory

         contracts or unexpired leases of the Debtors that were not assumed pursuant to a Final Order of

         the Court, including the Sale Order, shall be deemed rejected as of the Effective Date in

         accordance with, and subject to, the provisions and requirements of sections 365 and 1123 of the

         Bankruptcy Code.

                   15.        Deadlines and Claims Procedures. The bar dates and deadlines set forth in

         Articles 4 and 9 of the Plan, including, without limitation, the Administrative Claims Bar Date,

         are hereby approved. The claims procedures related to the rejection of executory contracts and

         unexpired leases set forth in Article 9 of the Plan are hereby approved.

                   16.        Pursuant to Article 4 of the Plan, Professionals or other Persons asserting a

         Professional Claim for services rendered to the Debtors or any statutory committee appointed in

         these Chapter 11 Cases before the Effective Date must file and serve on the Debtors and such

         other Persons who are designated by the Bankruptcy Rules, this Confirmation Order or other
                                                            23
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 24 of 33




         order of the Court an application for final allowance of such Professional Claim no later than 30

         days after the Effective Date. Professional fees and expenses incurred by the Debtors, the

         Liquidating Debtors or the Plan Administrator and their professionals after the Effective Date

         may be paid from the amounts available under the Wind Down Budget by the Liquidating

         Debtors in the ordinary course of business and without application or Court approval. To the

         extent of any shortfall and subject to the express consent in its sole discretion of the Prepetition

         Secured Parties, the Liquidating Debtors may, but are not required to, access Net Distributable

         Assets as reasonably required and necessary to implement the Plan from and after the Effective

         Date.

                   17.        Exemption from Certain Transfer Taxes. Pursuant to, and to the fullest extent

         permitted by, section 1146(a) of the Bankruptcy Code, any transfers of property in contemplation

         of, in connection with, or pursuant to the Plan shall not be subject to any stamp tax or other

         similar tax or governmental assessment in the United States.

                   18.        Payment of Fees. All fees due and payable pursuant to 28 U.S.C. § 1930 prior to

         the Effective Date shall be paid by the Debtors. All such fees that arise after the Effective Date

         shall be paid by the Liquidating Debtors. Notwithstanding anything to the contrary in the Plan,

         the U.S. Trustee shall not be required to file any proofs of claim with respect to quarterly fees

         payable pursuant to 28 U.S.C. § 1930.

                   19.        Dissolution of the Debtors. Promptly following the occurrence of the Effective

         Date and the appointment of the Plan Administrator to enable Distributions of all of the Debtors’

         and their Estates’ property under the terms of the Plan, on or after the Effective Date, the

         Debtors’ members, directors, managers, and officers and any remaining employees shall be

         deemed to have resigned and the entity dissolved for all purposes and of no further legal
                                                             24
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 25 of 33




         existence under any applicable state or federal law, without the need to take any further action or

         file any plan of dissolution, notice, or application with the Secretary of State of the State of

         Delaware or any other state or government authority.

                   20.        Releases, Limitations of Liability and Indemnification.      The releases, the

         exculpation and limitation of liability provisions set forth in Article 10 of the Plan, and the

         indemnification obligations set forth in Article 7.6 of the Plan are incorporated in this

         Confirmation Order as if set forth in full herein and are hereby approved, authorized, effective,

         and binding subject to the respective terms thereof.

                   21.        Injunctions. Except as otherwise provided in the Plan, all Persons and Entities

         who have held, hold or may hold Claims against or Interests in the Debtors that have been

         released pursuant to Article 10 of the Plan, or are subject to the Exculpation provided pursuant to

         Article 10.4 of the Plan, are permanently enjoined from and after the Confirmation Date, from

         taking any of the following actions: (a) commencing, conducting, or continuing in any manner,

         directly, or indirectly, any suit, action, or other proceeding of any kind (including, without

         limitation, any proceeding in a judicial, arbitral, administrative, or other forum) against or

         affecting the Debtors, any of their property, or any direct or indirect transferee of any property

         of, or direct or indirect successor-in-interest to, the Debtors, or any property of any such

         transferee or successor; (b) enforcing, levying, attaching (including, without limitation, any pre-

         judgment attachment), collecting, or otherwise recovering by any manner or means, whether

         directly or indirectly, of any judgment, award, decree, or order against the Debtors, any of their

         property, or any direct or indirect transferee of any property of, or direct or indirect successor in

         interest to, the Debtors, or any property of any such transferee or successor; (c) creating,

         perfecting, or otherwise enforcing in any manner, directly or indirectly, any encumbrance of any
                                                             25
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 26 of 33




         kind against the Debtors, any of their property, or any direct or indirect transferee of any

         property of, or successor-in-interest to, any of the foregoing Entities; and (d) acting or

         proceeding in any manner, in any place whatsoever, that does not conform to or comply with the

         provisions of the Plan.

                   22.        Furthermore, except as otherwise expressly provided in the Plan, as of the

         Effective Date, all Persons and Entities who have held, hold, or may hold claims released

         pursuant to Article 10 of the Plan, whether known or unknown, and their respective agents,

         attorneys, and all others acting for or on their behalf, shall be permanently enjoined on and after

         the Effective Date, with respect to any claim released pursuant to Article 10 of the Plan, from (a)

         commencing or continuing in any manner, any action or other proceeding of any kind with

         respect to any claim against them or the property of any of them; (b) seeking the enforcement,

         attachment, collection, or recovery by any manner or means of any judgment, award, decree, or

         order against any Debtor or the property of the Debtor; (c) creating, perfecting, or enforcing any

         encumbrance of any kind against any Debtor; and (d) taking any act, in any manner and in any

         place whatsoever, that does not conform to or comply with provisions of the Plan.

                   23.        The rights afforded in the Plan and the treatment of all Claims and Interests

         therein shall be in exchange for and in complete satisfaction of all Claims and Interests of any

         nature whatsoever against the Debtors or any of their assets, property or estates.           On the

         Effective Date, all such Claims against the Debtors shall be fully released, and the Interests shall

         be cancelled.

                   24.        Except as otherwise expressly provided for in the Plan or in obligations issued

         pursuant thereto from and after the Effective Date, all Claims against the Debtors shall be fully

         released, and all Interests shall be cancelled, and the Debtors’ liability with respect thereto shall
                                                             26
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS       Doc 499     Filed 07/18/19   Page 27 of 33




         be extinguished completely, including any liability of the kind specified under section 502(g) of

         the Bankruptcy Code. All persons shall be precluded from asserting against the Debtors, the

         Estates, the Liquidating Debtors, each of their respective successors and assigns, and each of

         their assets and properties, any other claims or interests based upon any documents, instruments

         or any act or omission, transaction or other activity of any kind or nature that occurred before the

         Effective Date.

                   25.        Exculpations. Except as otherwise specifically provided in the Plan, no

         Exculpated Parties shall have or incur any liability whatsoever to any Person or Entity for any act

         taken or omission made in good faith in connection with or related to preparing, formulating,

         negotiating, implementing, disseminating, implementing, confirming, or consummating the Plan,

         the DIP Loan Documents, the PSA, the Sale Order, the Disclosure Statement, or any Plan

         Document, or any related agreement, instrument, or other document. No Exculpated Party shall

         have any liability to the Debtors, any Creditor, Interest holder, any other party-in-interest in the

         Bankruptcy Cases or any other Entity for actions taken or not taken under the Plan, in connection

         herewith or with respect thereto, or arising out of their administration of the Plan or the property

         to be distributed under the Plan, in good faith, including, without limitation, failure to obtain

         Confirmation or to satisfy any condition or conditions, or refusal to waive any condition or

         conditions, to the occurrence of the Effective Date; provided, however, that the foregoing

         exculpation shall not apply to any act of willful misconduct or fraud. All injunctions or stays in

         effect in the Chapter 11 Cases under sections 105 or 362 of the Bankruptcy Code or any order of

         the Court, and extant on the Confirmation Date (excluding any injunctions or stays contained in

         the Plan or this Confirmation Order), shall remain in full force and effect until the Effective



                                                         27
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 28 of 33




         Date. All injunctions, stays or exculpation provisions contained in the Plan or this Confirmation

         Order shall remain in full force and effect in accordance with their terms.

                   26.        Notwithstanding anything contained in the Plan, this Confirmation Order or

         related documents (“Plan Documents”), nothing in the Plan Documents (1) discharges, releases,

         or exculpates the Debtors, the Liquidating Debtors or any non-debtor from any claim, liability or

         cause of action of the United States of America, its agencies, departments, or agents affects or

         impairs the ability of the United States of America, its agencies, departments, or agents to

         exercise its police and regulatory powers against the Debtors and/or the Liquidating Debtors; (2)

         shall affect or impair the United States’ rights to assert setoff and recoupment against the

         Debtors and/or the Liquidating Debtors and such rights are expressly preserved; (3) shall affect

         or impair the ability of the United States to make demand on, be paid by, or otherwise pursue any

         sureties that are jointly and severally liable with the Debtors and/or the Liquidating Debtors for

         any debt owed to the United States; or (4) shall constitute an approval or consent by the United

         States without compliance with all applicable legal requirements and approvals under non-

         bankruptcy law. Nothing in the Plan or this Confirmation Order discharges, releases, precludes,

         or enjoins any liability to a governmental unit on the part of any person or entity other than the

         Debtors.

                   27.        Post-Confirmation Modifications. Without need for further order or authorization

         of the Court, the Debtors or the Liquidating Debtors, as applicable, are authorized and

         empowered to make any and all modifications to any and all documents that are necessary to

         effectuate the Plan that do not materially modify the terms of such documents and are consistent

         with the Plan (subject to any applicable consents or consultation rights set forth therein).



                                                             28
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 29 of 33




                                                Notice and Other Provisions

                   28.        Notice of Confirmation Order. On or before the fifth (5th) business day following

         the occurrence of the Effective Date, the Debtors shall serve notice of entry of this Confirmation

         Order (which may be combined with the Notice of Effective Date) pursuant to Bankruptcy Rules

         2002(f)(7), 2002(k), and 3020(c), on (i) the U.S. Trustee; (ii) the holders of the 20 largest

         unsecured claims against the Debtors (on a consolidated basis); (iii) White & Case, Attn: David

         Turetsky and Andrew Zatz, on behalf of the Prepetition Secured Parties; (iv) all Holders of

         Claims and Equity Interests; and (v) all parties who have filed requests for notice in these cases

         under Bankruptcy Rule 2002, by causing a notice of this Confirmation Order in substantially the

         form of the notice annexed hereto as Exhibit B (the “Notice of Confirmation”), which form is

         hereby approved , to be delivered to such parties by first class mail, postage prepaid. Notice need

         not be given or served under the Bankruptcy Code, the Bankruptcy Rules, or this Confirmation

         Order to any Person to whom the Debtors mailed a Combined Hearing Notice, but received such

         notice returned marked “undeliverable as addressed,” “moved - left no forwarding address,”

         “forwarding order expired,” or similar reason, unless the Debtors have been informed in writing

         by such Person of that Person’s new address.

                   29.        Mailing and publication of the Notice of Confirmation in the time and manner set

         forth in the preceding paragraphs shall be good and sufficient notice under the particular

         circumstances and in accordance with the requirements of Bankruptcy Rules 2002 and 3020(c),

         and no other or further notice is necessary.             The Notice of Confirmation shall constitute

         sufficient notice of the entry of this Confirmation Order to any filing and recording officers, and

         shall be a recordable instrument notwithstanding any contrary provision of applicable non-

         bankruptcy law.
                                                             29
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS          Doc 499       Filed 07/18/19   Page 30 of 33




                   30.        Failure to Consummate Plan. If the Effective Date does not occur, then the Plan,

         the assumption or rejection of executory contracts or unexpired leases effected by the Plan, and

         any document or agreement executed pursuant to the Plan, shall be null and void. In such event,

         nothing contained in the Plan or this Confirmation Order, and no acts taken in preparation for

         consummation of the Plan, shall, or shall be deemed to, (a) constitute a waiver or release of any

         Claims by or against or Interests in the Debtors or any other Person, (b) prejudice in any manner

         the rights of the Debtors or any Person in any further proceedings involving the Debtors, (c)

         constitute an admission of any sort by the Debtors or any other Person, or (d) be construed as a

         finding of fact or conclusion of law with respect thereto.

                   31.        References to Plan Provisions. The failure to include or specifically reference any

         particular provision of the Plan in this Confirmation Order shall not diminish or impair the

         effectiveness of such provision, it being the intent of the Court that the Plan be confirmed in its

         entirety.

                   32.        Exhibits. Each reference to a document, agreement or summary description that is

         in the form attached as an exhibit to the Plan in this Confirmation Order, or in the Plan shall be

         deemed to be a reference to. such document, agreement or summary description in substantially

         the form of the latest version of such document, agreement or summary description filed with the

         Court (whether filed as an attachment to the Plan or filed separately).

                   33.        Plan Provisions Mutually Dependent. The provisions of the Plan are hereby

         deemed non-severable and mutually dependent.

                   34.        Confirmation Order Provisions Mutually Dependent. The provisions of this

         Confirmation Order are hereby deemed non-severable and mutually dependent.



                                                              30
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 31 of 33




                   35.        Conflicts Between Confirmation Order and Plan. The provisions of the Plan and

         of this Confirmation Order shall be construed in a manner consistent with each other so as to

         effect the purposes of each; provided, however, that if there is determined to be any

         inconsistency between any Plan provision and any provision of this Confirmation Order that

         cannot be so reconciled, then, solely to the extent of such inconsistency, the provisions of this

         Confirmation Order shall govern and any such provision of this Confirmation Order shall be

         deemed a modification of the Plan and shall control and take precedence.

                   36.        Applicable Non-Bankruptcy Law. Pursuant to section 1123(a) and 1142(a) of the

         Bankruptcy Code, the provisions of this Confirmation Order, the Plan, and related documents or

         any amendments or modifications thereto shall apply and be enforceable notwithstanding any

         otherwise applicable non-bankruptcy law.

                   37.        Governmental Approvals Not Required. This Confirmation Order shall constitute

         all approvals and consents required, if any, by the laws, rules, or regulations of any state or other

         governmental authority with respect to the implementation or consummation of the Plan and

         Disclosure Statement, any documents, instruments, or agreements, and any amendments or

         modifications thereto, and any other acts referred to in, or contemplated by, the Plan and the

         Disclosure Statement.

                   38.        Retention of Jurisdiction. Pursuant to sections 105(a) and 1142 of the Bankruptcy

         Code, and notwithstanding the entry of this Confirmation Order or the occurrence of the

         Effective Date, this Court, except as otherwise provided in the Plan or herein, shall retain non-

         exclusive jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases and the

         Plan to the fullest extent permitted by law, including, but not limited to, the matters set forth in

         Article 11 of the Plan.
                                                             31
01:24714149.3
         4834-5166-6332 v.1
                          Case 18-12684-LSS         Doc 499       Filed 07/18/19   Page 32 of 33




                   39.        Governing Law. Except to the extent that the Bankruptcy Code or other federal

         law is applicable, or to the extent an exhibit hereto specifically provides otherwise, the rights,

         duties, and obligations arising under the Plan shall be governed by, and construed and enforced

         in accordance with, the laws of the State of Delaware, without giving effect to the principles of

         conflict of laws thereof.

                   40.        Final Order. This Confirmation Order is a Final Order and the period in which an

         appeal must be filed shall commence upon the entry hereof.

                   41.        Immediate Effectiveness. Notwithstanding Bankruptcy Rules 3020(e), 6004(h),

         6006(d), 7062, 8001, 8002 or otherwise, immediately upon the entry of this Confirmation Order,

         the terms of the Plan, and this Confirmation Order shall be, and hereby are, immediately

         effective and enforceable and deemed binding upon the Debtors, the Liquidating Debtors, any

         and all holders of Claims or Interests (irrespective of whether such Claims or Interests are

         Impaired under the Plan or whether the holders of such Claims or Interests accepted, were

         deemed to have accepted, rejected or were deemed to have rejected the Plan), any trustees or

         examiners appointed in the Chapter 11 Cases, all persons and entities that are party to or subject

         to the releases, discharges, injunctions, stays and exculpations described in the Plan or herein,

         each person or entity acquiring property under the Plan, and any and all non-Debtor parties to

         executory contracts and unexpired leases with the Debtors and the respective heirs, executors,

         administrators, successors or assigns, affiliates, officers, directors, agents, representatives,




                                                             32
01:24714149.3
         4834-5166-6332 v.1
                       Case 18-12684-LSS      Doc 499        Filed 07/18/19   Page 33 of 33




        attorneys, beneficiaries, or guardians, if any, of any of the foregoing. The Debtors are authorized

        to consummate the Plan at any time after the entry of this Confirmation Order.




                                                        33
01:24714149.3    Dated: July 18th, 2019                       LAURIE SELBER SILVERSTEIN
                 Wilmington,
         4834-5166-6332 v.1   Delaware                        UNITED STATES BANKRUPTCY JUDGE
